Citation Nr: 1529905	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  07-38 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from May 1972 to June 1972, from October 1972 to December 1973, and from October 1975 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefit sought on appeal.  The Veteran timely appealed the decision, and the Board remanded the issue, most recently in September 2014, for further evidentiary development and adjudication.  In that remand, the Board instructed the agency of original jurisdiction (AOJ) to obtain records of the Veteran's in-service treatment at the Redstone Arsenal, obtain an additional VA examination, and then re-adjudicate the claim.  Upon determining that the identified records were on file, the AOJ obtained VA examination in October 2014 and provided the Veteran a supplemental statement of the case (SSOC) in February 2015.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

Any acquired psychiatric disorder the Veteran currently experiences is not related to military service or an event of service origin.


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through a December 2006 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.

The Board also finds that the December 2006 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned December 2006 notice letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the December 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  To that end, the Veteran's service treatment records, as well as post-service treatment records from VA and private treatment providers, have been obtained and associated with the Veteran's claims file.  The Veteran also underwent VA examination concerning his claim in October 2014, the report of which is of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examination obtained in this case is adequate, as it is predicated on full psychiatric examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The examination considered all of the pertinent evidence of record, to include statements given by the Veteran, and provides explanations for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claim on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Certain chronic diseases, including psychoses, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Review of the Veteran's service treatment records reflect that he did not complain of any psychiatric difficulties at the entrance or separation medical examinations for any of his three periods of service, with the exception of his November 1975 separation medical history report, at which time he responded "Yes" when asked if he experienced memory loss or amnesia.  No diagnosis was made, however, and a mental status evaluation conducted at the time returned normal results.  He was seen in January 1973 by mental health personnel but was found to have "no indication of impaired reliability or judgement."  Similarly, he was seen in August 1973 for a reported loss of consciousness, but the mental health professionals who evaluated him again found "no evidence of psychiatric disorder."  He again presented in October 1973 for complaints of diarrhea, restlessness, and inability to sleep; he as prescribed Valium at that time, but no diagnosis was assigned.  He reported that his health was "Good" at his November 1973 separation from his second period of service.  Service personnel records reflect that the Veteran was discharged from his first period of service in June 1972 after being found "not compatible with naval service."  Notes from this discharge reflect that the Veteran was counseled on three occasions during his first four days of boot camp and stated that he wanted to leave the service "honorably or dishonorably."  He was discharged from his second period of service in December 1973 due to "unsuitability" and "poor performance of duty" and in December 1975 for reasons of "acts of willful misconduct" based on having concealed his prior periods of service when enlisting.  

Post-service treatment records reflect that the Veteran has been seen for treatment of psychiatric complaints since at least 2002.  He was seen in November and December 2003 for what was diagnosed at the time as major depressive disorder; his treatment provider referenced his childhood and service in the Navy but offered no opinion as to the etiology of the disability.  The Veteran was diagnosed with adjustment disorder and "depression secondary to a medical condition" in October 2004 and has been consistently diagnosed with and treated for depression since that time.  The Veteran has further submitted multiple statements contending that he began experiencing symptoms of "depression, anxiety, and inability to adjust" in service that led to his separation from all three periods of active duty and have continued to the present.  The Veteran's representative further advanced the argument in a July 2014 informal hearing presentation that the Veteran displayed a "sudden decline in performance during the second period of active duty" that represented the onset of an acquired psychiatric disorder.

The Veteran underwent VA examination in October 2014.  Report of that examination reflects that the examiner diagnosed the Veteran with depressive disorder and generalized anxiety disorder.  He noted the Veteran's pre-service history, including his dropping out of high school in 11th grade and out of Job Corps after two months, as well as a post-service history of working at the same job for more than two decades until his diagnosis of lupus.  The examiner acknowledged the in-service evaluations by mental health personnel but noted that both indicated that the Veteran did not have any psychiatric disorders.  During the examination, the Veteran reported that he had experienced symptoms of depression throughout his periods of service and stated that he had been recommended for mental health treatment, although he never sought it.  In his opinion, the VA examiner found it to be less likely than not that the Veteran's depression and generalized anxiety disorder were etiologically linked to, or aggravated by, his time in service.  In so finding, the examiner explicitly considered the representative's contention that the Veteran "sudden[ly] declined" during his second period of service, noting that instead the Veteran had displayed "difficulty with his mental and behavioral functioning all during the enlistment period in question."  The examiner, however, did not find that any diagnosed psychiatric disorder was present during any of the Veteran's periods of service, noting instead that he "stabilized" shortly after separation from service and held the same job for more than two decades before being forced to retire due to physical problems.  The examiner further noted that, after the "few contacts in service" in which he was found to have no diagnosis of any psychiatric disorder, the Veteran did not seek any psychiatric treatment until he retired from work due to his diagnosis of lupus.  Consequently, the examiner concluded that any relationship between the Veteran's current depression or generalized anxiety disorder and his time in service was doubtful.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder.  Because the question of whether a disability such as depression or generalized anxiety disorder is related to the Veteran's service is a medical question requiring expertise, the Board relies in large measure upon the VA examiner's October 2014 opinions in making its determination.  The examination report reflects that the examiner reviewed the Veteran's claims file and understood the medical questions asked by the originating agency.  The VA examiner's opinion specifically addressed causation, clearly indicating that the Veteran's current psychiatric disorders are unrelated to his military service.  The examiner offered a clear and well-reasoned rationale for his opinion that the Veteran's current psychiatric disabilities are less likely than not related to service, relying on the examination report and his medical expertise as well as current medical knowledge in concluding that any connection between the Veteran's service and his current acquired psychiatric disorders was doubtful.  

In this case, the only evidence in favor of the Veteran's claim concerning his acquired psychiatric disorders is his own statements that his symptoms of depression and generalized anxiety disorder began during service and have continued to the present.  However, the Board finds that this evidence is outweighed by the medical evidence from the October 2014 VA examiner's opinions, which are based on the Veteran's reported history, the medical records, and the examiner's medical expertise and current medical knowledge.  In arriving at his negative opinions, the October 2014 VA examiner considered the Veteran's contentions regarding the etiology of his current acquired psychiatric disorders.  The examiner nevertheless concluded that the Veteran's current psychiatric disorders are not likely related to service.

In light of the well-reasoned opinion offered by the VA examiner in October 2014, which relied on consideration of the Veteran's entire medical history, the Board finds the statements reflecting a possible link to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  The October 2014 VA examiner provided reports that considered the Veteran's history, set out his findings in detail, and contained clearly articulated reasons for his conclusions.  Thus, the Board relies upon the October 2014 VA examiner's opinion in making its determination.  As discussed above, the VA examination specifically addressed causation, clearly indicating that the Veteran's current depression and generalized anxiety disorder are not likely related to his time in service.  For these reasons, the Board concludes that the VA examiner's opinions are of greater weight.

The Board has considered the Veteran's contentions that his current depression and generalized anxiety disorder are etiologically linked to his time in service.  However, the Board notes that in order for the claim of service connection to be granted, the record would have to contain competent evidence linking his claimed disorder to his military service.  As a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter such as an etiological relationship between his current psychiatric disorders and service.  Thus, although the Veteran is competent to report symptoms observable to a layperson, such as depressive symptoms, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition on a medical question such as this.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant his claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, although the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiner who provided the opinion that his claimed acquired psychiatric disorders are not etiologically linked to military service.  The examiner explained the medical reasons why the Veteran's version is not supported.  Thus, the Veteran's own assertions as to the etiology of his current depression and generalized anxiety disorder have little probative value.

With regard to assessing the credibility and competency of the statements offered by the Veteran, while he is competent to describe his symptoms (i.e., that is, symptoms capable of lay observation), diagnosing an acquired psychiatric disorder is not something he has demonstrated that he has the medical expertise to do.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, as discussed, the October 2014 VA examiner considered the Veteran's contentions regarding his symptomatology and nevertheless found that his depression and generalized anxiety disorder are not etiologically linked to service.  The Board accepts these opinions of the VA examiner as being the most probative medical evidence on the subject, as the opinion is based on thorough review of all historical records and a thorough examination, and the reports both contain a detailed rationale for the examiner's conclusion.  The Board thus finds that the Veteran's contentions of chronic disability are outweighed by the objective clinical findings and conclusions made by the VA examiner, who is a medical professional.  

Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking a current disability to service.  The Board is satisfied that the VA examiner's opinions are adequate for deciding this appeal.  Thus, and in light of the foregoing analysis and the underlying facts, the Veteran's service connection claim for an acquired psychiatric disorder must be denied.  In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against this claim of service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


